FILE COPY




   BRIAN QUINN
    Chief Justice
                                          Court of Appeals                                     VIVIAN LONG
                                                                                                   Clerk

JAMES T. CAMPBELL
      Justice                                 Seventh District of Texas
                                            Potter County Courts Building                    MAILING ADDRESS:
MACKEY K. HANCOCK                                                                              P. O. Box 9540
      Justice                                501 S. Fillmore, Suite 2-A                          79105-9540
                                             Amarillo, Texas 79101-2449
 PATRICK A. PIRTLE
       Justice                              www.txcourts.gov/7thcoa.aspx                       (806) 342-2650

                                               September 17, 2015

John H. Lovell                                             Chris Lehman
Barbara A. Bauernfeind                                     MALONE LAW FIRM
LOVELL, LOVELL, NEWSOM                                     P. O. Box 953
 & ISERN, L.L.P.                                           Vernon, TX 76385
112 West 8th Avenue, Suite 1000                            * DELIVERED VIA E-MAIL *
Eagle Centre Building
Amarillo, TX 79101                                         Jerry L. Ewing Jr.
* DELIVERED VIA E-MAIL *                                   Nathan Cash
                                                           WALTERS, BALIDO & CRAIN, L.L.P.
Stanley R. Watson                                          10440 North Central Expressway
STANLEY R. WATSON, P.C.                                    Dallas, TX 75231
P. O. Box 506                                              * DELIVERED VIA E-MAIL *
Quanah, TX 79252
* DELIVERED VIA E-MAIL *

Cornell D. Curtis
THE LAW OFFICE OF
 CORNELL D. CURTIS, P.C.
1716 Main Street
Vernon, TX 76384
* DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00297-CV, Trial Court Case Number: 11,098
Style:    Dimock Operating Company, and Joe W. Dimock, d/b/a Dimock Petroleum v. Sutherland Energy Co.,
          LLC

Dear Counsel:

          The following was filed Thursday, September 17, 2015, in the captioned appeal:

                     Corrected Reporter’s Record (6 volumes)

                                                               Very truly yours,

                                                               Vivian Long
                                                               VIVIAN LONG, CLERK

 xc:       Honorable Dan Mike Bird (DELIVERED VIA E-MAIL)
           Gloria Judd Bourland (DELIVERED VIA E-MAIL)
           Adam Bitter (DELIVERED VIA E-MAIL)
           Shelley Eiserloh (DELIVERED VIA E-MAIL)
           Ryan Mindell (DELIVERED VIA E-MAIL)